                                             Case 5:18-cv-00561-BLF Document 157 Filed 09/18/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     IGLESIA NI CRISTO,                                   Case No. 18-cv-00561-BLF
                                   9                      Plaintiff,
                                                                                              ORDER GRANTING DEFENDANT
                                  10               v.                                         BERNARD GARCIA’S MOTION TO
                                                                                              SET ASIDE CLERK’S ENTRY OF
                                  11     LUISITO E CAYABYAB, et al.,                          DEFAULT
                                  12                      Defendants.                         [Re: ECF 149]
Northern District of California
 United States District Court




                                  13

                                  14            Defendant Bernard Garcia (“Garcia”), who is proceeding pro se, moves to set aside the
                                  15   Clerk’s entry of default against him. See Def.’s Mot., ECF 149. The motion is fully briefed and
                                  16   the Court has taken it under submission without oral argument. See Pl.’s Opp., ECF 150; Def.’s
                                  17   Reply, ECF 152; Order Vacating Hearing, ECF 154. The motion is GRANTED for the reasons
                                  18   discussed below.
                                  19    I.      BACKGROUND
                                  20            Plaintiff Iglesia Ni Cristo (“INC”), a non-profit religious corporation, filed this action on
                                  21   January 25, 2018. See Compl., ECF 1. INC claims that a number of its former ministers, officers,
                                  22   and members (“Individual Defendants”) and the non-profit religious corporation they formed,
                                  23   Defendant H2O Now USA (“H2O”), hold themselves out as affiliated with INC by using INC’s
                                  24   name, trademarks, and copyrighted hymns. See id. After two rounds of motion practice, the
                                  25   operative second amended complaint (“SAC”) was filed on September 13, 2019. See SAC, ECF
                                  26   111. On March 31, 2020, the Court granted in part and denied in part a motion for summary
                                  27   judgment filed on behalf of H20 and eight Individual Defendants. See MSJ Order, ECF 135.
                                  28            On March 23, 2020, shortly before the Court issued its summary judgment ruling, INC
                                          Case 5:18-cv-00561-BLF Document 157 Filed 09/18/20 Page 2 of 6




                                   1   filed a proof of service indicating that Defendant Garcia was served with process on March 19,

                                   2   2020. See Certificate of Service, ECF 134. INC thereafter filed a motion for entry of default by

                                   3   the Clerk. See Motion for Entry of Default, ECF 138. The Clerk entered default as to Garcia on

                                   4   April 15, 2020. See Clerk’s Entry of Default, ECF 140. On June 5, 2020, Garcia filed the present

                                   5   motion to set aside the Clerk’s entry of default. See Def.’s Motion, ECF 149.

                                   6    II.    LEGAL STANDARD

                                   7           “The court may set aside an entry of default for good cause.” Fed. R. Civ. P. 55(c). “To

                                   8   determine good cause, a court must consider three factors: (1) whether the party seeking to set

                                   9   aside the default engaged in culpable conduct that led to the default; (2) whether it had no

                                  10   meritorious defense; or (3) whether reopening the default judgment would prejudice the other

                                  11   party.” United States v. Signed Pers. Check No. 730 of Yubran S. Mesle, 615 F.3d 1085, 1091 (9th

                                  12   Cir. 2010) (quotation marks, citation, and alterations omitted). “This standard, which is the same
Northern District of California
 United States District Court




                                  13   as is used to determine whether a default judgment should be set aside under Rule 60(b), is

                                  14   disjunctive, such that a finding that any one of these factors is true is sufficient reason for the

                                  15   district court to refuse to set aside the default.” Id. “Crucially, however, judgment by default is a

                                  16   drastic step appropriate only in extreme circumstances; a case should, whenever possible, be

                                  17   decided on the merits.” Id. (quotation marks and citation omitted).

                                  18    III.   DISCUSSION

                                  19           Applying the test set forth above, the Court concludes that Garcia has shown good cause to

                                  20   set aside the Clerk’s entry of default.

                                  21           A.     Culpable Conduct

                                  22           “[A] defendant’s conduct is culpable if he has received actual or constructive notice of the

                                  23   filing of the action and intentionally failed to answer.” Mesle, 615 F.3d at 1092 (quotation marks

                                  24   and citation omitted). “[I]n this context the term ‘intentionally’ means that a movant cannot be

                                  25   treated as culpable simply for having made a conscious choice not to answer; rather, to treat a

                                  26   failure to answer as culpable, the movant must have acted with bad faith, such as an intention to

                                  27   take advantage of the opposing party, interfere with judicial decisionmaking, or otherwise

                                  28   manipulate the legal process.” Id. (quotation marks and citation omitted). The Ninth Circuit has
                                                                                           2
                                          Case 5:18-cv-00561-BLF Document 157 Filed 09/18/20 Page 3 of 6




                                   1   “typically held that a defendant’s conduct was culpable for purposes of the good cause factors

                                   2   where there is no explanation of the default inconsistent with a devious, deliberate, willful, or bad

                                   3   faith failure to respond.” Id. (quotation marks, citation, and parentheses omitted).

                                   4          Garcia submits a declaration stating that when he was served with process on March 19,

                                   5   2020, he was in the early stages of home quarantine due to the COVID-19 pandemic. Garcia Decl.

                                   6   ¶¶ 3-4, ECF 149-1. He tried contacting several law firms in his home state of New Jersey and in

                                   7   the forum state of California, but many firms had full voice mail boxes and he had difficulty

                                   8   finding representation. Garcia Decl. ¶ 4. In the midst of Garcia’s search for counsel, he received

                                   9   notice of the Clerk’s entry of default against him. Id. He was not sure what that meant. Id.

                                  10   Eventually, Garcia was contacted by a lawyer who offered him guidance on how to respond to the

                                  11   Clerk’s entry of default. Id. Garcia has limited financial resources and cannot afford to hire a

                                  12   lawyer to represent him. Id.
Northern District of California
 United States District Court




                                  13          Garcia’s declaration establishes that he did not “intentionally” fail to answer the complaint.

                                  14   Rather, it appears that Garcia felt that he was unable to respond given his lack of knowledge

                                  15   regarding the law and his inability to find a lawyer who would speak to him. There is no

                                  16   indication that Garcia acted with bad faith. Accordingly, the Court finds that Garcia has shown

                                  17   that his conduct was not “culpable.”

                                  18          In opposition to Garcia’s motion, INC asserts that Garcia first was served with process on

                                  19   July 23, 2018, and that he “wholly failed to respond” for two years. See Pl.’s Opp. at 2, ECF 150.

                                  20   In support of this assertion, INC submits the declaration of its counsel, Nicole Goss, stating that

                                  21   Garcia first was served in July 2019 rather than July 2018 – presumably a typographical error –

                                  22   and attaching a proof of service indicating that the summons and complaint were served on Garcia

                                  23   in July 2018. See Goss Decl. ¶ 3 and Exh. A, ECF 150-1. The proof of service showing service of

                                  24   process in July 2018 was not filed on the Court’s docket. INC’s motion for a Clerk’s entry of

                                  25   default was based expressly on the proof of service showing service of process on March 19,

                                  26   2020. See Goss Decl. in Support of Motion for Clerk’s Entry at ¶ 5, ECF 138. Consequently, the

                                  27   relevance the earlier service of process to the present motion is unclear. Moreover, in his reply,

                                  28   Garcia explains that although a packet of documents including a summons was left at his New
                                                                                         3
                                          Case 5:18-cv-00561-BLF Document 157 Filed 09/18/20 Page 4 of 6




                                   1   York place of work sometime in 2018, he did not know what to do in response. See Reply at 2,

                                   2   ECF 152. Garcia states that shortly thereafter, he saw social media posts stating that this case had

                                   3   been dismissed. See id. He says he thought the case was over. See id.

                                   4          The Court finds that Garcia has established that he did not engage in culpable conduct that

                                   5   led to the Clerk’s entry of default. Based on his pro se status and his explanations for his actions,

                                   6   the Court determines that Garcia’s failure to file a response was the result of confusion rather than

                                   7   bad faith.

                                   8          B.      Meritorious Defense

                                   9          “All that is necessary to satisfy the ‘meritorious defense’ requirement is to allege sufficient

                                  10   facts that, if true, would constitute a defense.” Mesle, 615 F.3d at 1094. “[T]he question whether

                                  11   the factual allegation [i]s true is not to be determined by the court when it decides the motion to

                                  12   set aside the default.” Id. (quotation marks and citation omitted). “Rather, that question would be
Northern District of California
 United States District Court




                                  13   the subject of the later litigation.” Id. (quotation marks and citation omitted). The burden of

                                  14   making this showing is of a “minimal nature.” Id.

                                  15          Garcia asserts that he has four potentially meritorious defenses. First, he states that he

                                  16   intends to file motions to dismiss for insufficient process and insufficient service of process, under

                                  17   Federal Rules of Civil Procedure 12(b)(4) and (b)(5) respectively, based on INC’s service of

                                  18   process more than two years after the original complaint was filed. Garcia does not dispute that he

                                  19   was served with process on March 19, 2020, nor does he cite authority that a delay in effective

                                  20   service of process is a basis for dismiss under Rules 12(b)(4) or (b)(5). Accordingly, Garcia has

                                  21   not shown the possibility of a meritorious defense under these rules.

                                  22          However, Garcia also states that he intends to file a motion to dismiss for lack of personal

                                  23   jurisdiction under Federal Rule of Civil Procedure 12(b)(2) based on his lack of minimum contacts

                                  24   with California. Garcia’s address of record is in New Jersey. It appears from his reply that he

                                  25   works in New York. Based on these facts, it appears that Garcia may be able to prevail on a

                                  26   motion to dismiss for lack of personal jurisdiction. INC argues that Garcia has sufficient

                                  27   minimum contacts with California to give rise to personal jurisdiction here, based on his operation

                                  28   of websites and social media accounts upon which he posted content that infringed INC’s
                                                                                         4
                                          Case 5:18-cv-00561-BLF Document 157 Filed 09/18/20 Page 5 of 6




                                   1   trademarks. INC argues that these activities were directed toward California. INC’s arguments

                                   2   are misplaced, because the Court’s task is not to determine whether Garcia’s factual assertion that

                                   3   he lacks minimum contacts with California is true, but only whether Garcia’s assertion would

                                   4   constitute a defense if true. Garcia’s assertion that he lacks minimum contacts with California,

                                   5   coupled with the facts that he resides in New Jersey and works in New York, is sufficient to meet

                                   6   his “minimal” burden of showing a potentially meritorious defense.

                                   7           Garcia also states that he may file a motion to dismiss for failure to state a claim under

                                   8   Federal Rule of Civil Procedure 12(b)(6), and that the substantive allegations against him are

                                   9   untrue. Garcia does not provide any factual allegations to support these potential defenses.

                                  10   However, as discussed above, he has demonstrated that he may be able to raise a meritorious

                                  11   defense based on lack of personal jurisdiction.

                                  12           C.      Prejudice to INC
Northern District of California
 United States District Court




                                  13           To be prejudicial, the setting aside of default must impose “greater harm than simply

                                  14   delaying resolution of the case.” Mesle, 615 F.3d at 1095. “[T]he standard is whether [plaintiff’s]

                                  15   ability to pursue his claim will be hindered.” TCI Group Life Ins. Plan v. Knoebber, 244 F.3d

                                  16   691, 701 (9th Cir. 2001), overruled on other grounds by Egelhoff v. Egelhoff ex rel. Breiner, 532

                                  17   U.S. 141 (2001).

                                  18           Garcia argues that setting aside the Clerk’s entry of default will not hinder INC’s ability to

                                  19   pursue its claims. The Court already has advised INC that a motion for default judgment against

                                  20   Garcia would be premature at this time. See Order at 2, ECF 144. “[W]here a complaint alleges

                                  21   that defendants are jointly liable and one of them defaults, judgment should not be entered against

                                  22   the defaulting defendant until the matter has been adjudicated with regard to all defendants.” In re

                                  23   First T.D. & Inv., Inc., 253 F.3d 520, 532 (9th Cir. 2001); see also Fed. Civ. Pro. Before Trial

                                  24   (Rutter Group) § 6;124 (“A default judgment against one of several defendants while the action

                                  25   continues against the others is ordinarily improper where their liability is joint rather than several,

                                  26   such as joint tortfeasors or joint obligors under contract.”). Trial in this case is not set to

                                  27   commence until May 23, 2022. See Case Management Order, ECF 46.

                                  28           INC argues that it will be prejudiced if the Clerk’s entry of default is set aside, because
                                                                                           5
                                          Case 5:18-cv-00561-BLF Document 157 Filed 09/18/20 Page 6 of 6




                                   1   Garcia’s decision not to respond in this action has hindered its ability to obtain crucial discovery

                                   2   from him. Moreover, INC contends that it should not be forced to relitigate issues decided in prior

                                   3   motions now that Garcia has appeared. INC’s arguments are misplaced, as “merely being forced

                                   4   to litigate on the merits cannot be considered prejudicial for purposes of lifting a default

                                   5   judgment.” TCI Group, 244 F.3d at 701.

                                   6          D.      Conclusion

                                   7          In conclusion, the Court determines that all three of the good cause factors favor setting

                                   8   aside the Clerk’s entry of default against Garcia. This determination comports with the Ninth

                                   9   Circuit’s guidance that its “rules for determining when a default should be set aside are solicitous

                                  10   towards movants, especially those whose actions leading to the default were taken without the

                                  11   benefit of legal representation.” Mesle, 615 F.3d at 1089. Garcia will be ordered to answer the

                                  12   operative SAC within twenty-one days after issuance of this order. See Fed. R. Civ. P.
Northern District of California
 United States District Court




                                  13   12(a)(1)(A)(i) (providing that, with certain exceptions, a defendant must file an answer within 21

                                  14   days after being served with the summons and complaint).

                                  15    IV.   ORDER

                                  16          (1)     Defendant Garcia’s motion to set aside the Clerk’s entry of default is GRANTED;

                                  17          (2)     The Clerk SHALL set aside the entry of default against Defendant Garcia;

                                  18          (3)     Defendant Garcia shall file an answer to the operative second amended complaint

                                  19                  on or before October 9, 2020; and

                                  20          (4)     This order terminates ECF 149.

                                  21

                                  22   Dated: September 18, 2020

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          6
